Citation Nr: 1501899	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  06-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for service-connected hepatitis B.  

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 1985.  

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which confirmed and continued a 20 percent rating for hepatitis B.  

The Veteran presented testimony at a personal hearing in April 2006 before a Decision Review Officer (DRO).  In September 2009, the Board remanded the case for a videoconference hearing, which was held before the undersigned Veterans Law Judge (VLJ) in November 2009.  Transcripts of these proceedings have been associated with the claims file.  The November 2009 hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In December 2009, the Board, inter alia, remanded the case for further development of the record, including obtaining outstanding records and VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

In a July 2010 rating decision, issued in August 2010, the RO proposed a reduction of the rating for hepatitis B to noncompensable, effective November 1, 2010.  In December 2010, the Veteran presented testimony at a personal hearing in April 2006 before a DRO to dispute the proposed reduction.  In a January 2011 rating decision, the RO decreased the rating for hepatitis B to noncompensable, effective April 1, 2011.  However, in a December 2012 rating decision, the RO restored the January 2011 decision, and again continued the 20 percent rating for hepatitis B.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The Board finds that it has jurisdiction over the claim of entitlement to a TDIU, reasonably raised by record, including an October 2014 Appellant's Post-Remand Brief, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an increased rating for hepatitis B and for a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The most recent VA examination report, dated in May 2010, shows the Veteran reported symptoms of nausea, weakness, and weight loss.  The examiner noted the Veteran's liver function tests had been normal.  Clinical testing, dated in March 2010, revealed findings that there was no active infection from hepatitis B.  The examiner noted that the Veteran recovered from active infection and had immunity, and there was no evidence of liver disease.  However, the examiner also noted that the Veteran's hepatitis B had significant effects on her usual occupation because of symptoms of weakness and fatigue.  The examiner opined that despite the Veteran's complaint of symptoms related to her hepatitis B, she did not have active infection, and thus symptoms were not related to her history of hepatitis B.  The examiner observed that there was nothing in the medical records to suggest that any of the Veteran's current symptoms were related to her history of hepatitis.  

However, a VA ultrasound of the abdomen report, dated in December 2010, shows findings that were consistent with diffuse fatty liver infiltration, though the remainder of the study was unremarkable.  

More recently, a January 2013 VA Women's Clinic progress note reflects the Veteran complained of feeling weak, as well as malaise and fatigue.  She also believed that something was wrong with her skin.  She was diagnosed with a history of hypertension in 1981; with "Fatigue/Malaise/Weak: [possibly] related to multiple sclerosis.  Most probably [due to] multiple medical problems;" and with dry skin.  

In a January 2013 statement, the Veteran argued that this report was evidence justifying a 40 percent increase in her rating for hepatitis B.  However, the Board finds that the record is unclear as to whether the Veteran's symptoms are related to her service-connected hepatitis B or to a non-service-connected disability.  Therefore a new VA examination and medical opinion must be obtained to assess the nature and severity of the hepatitis B.  

Finally, the issue of entitlement to a TDIU rating has been raised by the record and is inextricably intertwined with the Veteran's claim for an increased rating.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA examination for hepatitis B, to determine the current severity and all manifestations of her hepatitis B.  The Veteran's virtual and paper claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in examination report if the claims file and a copy of this REMAND were reviewed.  

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  

A complete explanation rationale for all opinions expressed must be included in the examination report.  

2. Then adjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give her an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  




